Citation Nr: 0829856	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  04-30 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disorder, to include coronary artery disease.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to a permanent and total rating for 
nonservice-connected pension purposes.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to August 
1978.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO).  This case was remanded by the Board in 
September 2005 and March 2007 for additional development.


FINDINGS OF FACT

1.  The medical evidence of record does not show that the 
veteran's cardiovascular disorder is related to military 
service.

2.  The medical evidence of record does not show that the 
veteran's hepatitis C is related to military service.

3.  The veteran was born in November 1953, completed one year 
of college, and prior to December 2005, worked in various 
positions.

4.  The veteran's nonservice-connected disabilities include 
bipolar disorder with depression and anxiety, rated as 30 
percent disabling; coronary artery disease, rated as 10 
percent disabling; chronic obstructive pulmonary disease, 
rated as 10 percent disabling; degenerative joint disease, 
rated as 10 percent disabling; Hepatitis C, rated as 
noncompensable; cervical spine sprain with residuals of 
fracture, rated as noncompensable; sleep apnea, rated as 
noncompensable; benign prostate hypertrophy, rated as 
noncompensable; and ulnar neuropathy, rated as 
noncompensable.  The veteran's combined disability rating is 
50 percent. 

5.  The veteran does not have a single nonservice-connected 
disability rated as 60 percent disabling or more, or a single 
disability rated at 40 percent or more with additional 
nonservice-connected disabilities to bring the combined 
rating to 70 percent or more.


6.  The veteran's nonservice-connected disabilities do not 
preclude him from securing and following a substantially 
gainful occupation consistent with his age, education and 
occupational experience.


CONCLUSIONS OF LAW

1.  A cardiovascular disorder was not incurred in or 
aggravated by active military service, nor can it be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

2.  Hepatitis C was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).

3.  The veteran is not permanently and totally disabled for 
VA pension purposes.  38 U.S.C.A. §§ 1502, 1521, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.342, 4.15, 4.16, 
4.17 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication, a letter dated in July 2003 satisfied the duty 
to notify provisions.  See 38 C.F.R. § 3.159(b)(1); Overton 
v. Nicholson, 20 Vet. App. 427 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran's service medical records, VA medical treatment 
records, and indicated private medical records have been 
obtained.  VA examinations were provided to the veteran in 
connection with his claims.  There is no indication in the 
record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  
Further, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, to include the opportunity to present pertinent 
evidence.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when (1) a chronic 
disease manifests itself and is identified as such in 
service, or within the presumptive period under 38 C.F.R. § 
3.307, and the veteran presently has the same condition; or 
(2) a disease manifests itself during service, or during the 
presumptive period, but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  For certain chronic 
disorders, including cardiovascular disease, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).




Service Connection for a Cardiovascular Disorder

The veteran's service medical records are negative for any 
complaints, symptoms, or diagnoses of a cardiovascular 
disorder.

After separation from military service, a December 1998 VA 
outpatient medical report stated that the veteran complained 
of chest pain which was relieved by nitroglycerine.  A May 
1999 VA outpatient medical report stated that the veteran 
"passed out" at work.  The veteran stated that he had some 
chest discomfort and took nitroglycerine, which provided 
relief.  The assessment was alcohol intoxication either 
positive or negative for withdrawal, and hepatitis C.  A July 
1999 VA outpatient medical report stated that the veteran had 
a past medical history of coronary artery disease within a 
myocardial infarction in April 1999.  The diagnosis was 
coronary artery disease.  The evidence of record shows that 
cardiovascular disorders have been consistently diagnosed 
since July 1999.

A September 2006 VA heart examination report stated that the 
veteran was 52 years old, had his first heart attack at age 
42, and further heart attacks in 2002 and 2003.  The 
assessment was coronary artery disease with two myocardial 
infarctions and hypertension.  The examiner noted that the 
veteran's "coronary artery disease is not service connected, 
as the [claims] file review does not show any evidence of 
same."

A June 2007 VA general medical examination report stated that 
the veteran's claims file had been reviewed.  After a review 
of the veteran's history and a physical examination, the 
diagnosis was coronary artery disease with history of stent 
placement, without evidence of disability.  The examiner 
stated that "[t]his condition did not occur during a period 
of active military service and was not caused by nor made 
worse by active military service.  This condition occ[ur]red 
during a period outside of active military service as per 
review of the [service medical records and claims file.]"

Initially, the Board notes that a cardiovascular disorder was 
not diagnosed to a compensable degree within one year of 
separation from service.  Accordingly, presumptive service 
connection for a cardiovascular disorder is not warranted.  
See 38 C.F.R. §§ 3.307, 3.309.

The medical evidence of record does not show that the 
veteran's current cardiovascular disorder is related to his 
active military service.  There is no evidence of this 
disorder in service.  While the veteran has a current 
diagnosis of coronary artery disease, there is no medical 
evidence of record that this disorder was diagnosed prior to 
1996, approximately 18 years after separation from active 
duty.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(holding that VA did not err in denying service connection 
when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).  
Additionally, there is no medical evidence relating the 
veteran's cardiovascular disorder to military service.  The 
only medical evidence of record that provides an etiological 
opinion as to the origin of the veteran's cardiovascular 
disorder are the September 2006 VA heart examination report 
and the June 2007 VA general medical examination report which 
stated that the disorder was not related to service.

The veteran's statements alone are not sufficient to prove 
that his cardiovascular disorder is related to military 
service.  Medical diagnosis and causation involve questions 
that are beyond the range of common experience and common 
knowledge and require the special knowledge and experience of 
a trained physician.  As he is not a physician, the veteran 
is not competent to make a determination that his 
cardiovascular disorder is related to military service.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  As such, there is no 
medical evidence of record that relates the veteran's current 
cardiovascular disorder to military service.  Accordingly, 
service connection for a cardiovascular disorder, to include 
coronary artery disease, is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no medical 
evidence that relates the veteran's cardiovascular disorder 
to military service, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Service Connection for Hepatitis C

The veteran's service medical records show that he was 
treated for left thigh and left knee conditions in August 
1971 and September 1971 at the Jacksonville, Florida Naval 
Air Station.  The records do not indicate that the veteran 
received a blood transfusion during this period.  The 
veteran's service medical records are negative for any 
complaints, symptoms, or diagnoses of hepatitis C.

After separation from military service, the veteran stated 
that he had hepatitis C in a November 1998 VA outpatient 
medical report.  A December 1998 VA outpatient medical report 
stated that the veteran reported having no blood 
transfusions.  He stated that he had shared needles 3 to 4 
times and had multiple sexual partners.  The assessment was 
hepatitis C.  The evidence of record shows that hepatitis C 
has been consistently diagnosed since December 1998.

A March 2001 VA infectious disease consultation report stated 
that the veteran reported having the following risk factors 
for Hepatitis C: intravenous drug use, multiple sexual 
partners, abnormal "ALT," and alcohol use.

A March 2003 VA addiction report stated that the veteran had 
smoked cocaine previously.  A July 2003 VA social worker note 
stated that the veteran had tested positive for opiates.  In 
a July 2003 hepatitis C questionnaire, the veteran stated 
that he had never used intravenous drugs, used intranasal 
cocaine, or engaged in high-risk sexual activity.  He stated 
that he had shared toothbrushes or razor blades during 
military service.  He also stated that he had a blood 
transfusion in 1971 at the Naval Air Station hospital in 
Jacksonville, Florida.

A December 2005 VA outpatient nursing note stated that the 
veteran had recently smoked crack cocaine.  A second December 
2005 VA outpatient nursing note dated the same day reported 
that the veteran had the following risk factors for Hepatitis 
C: multiple sexual partners, history of intranasal cocaine 
use, and history of intemperate alcohol use.

In a December 2005 VA mental health assessment report, the 
veteran stated that he had recently been using cocaine.  In a 
second December 2005 VA mental health assessment report dated 
the same day, the veteran stated that his cocaine use had 
increased over the previous 10 days.  A third December 2005 
VA mental health assessment report dated the same day, stated 
that the veteran smoked crack cocaine.  A fourth December 
2005 VA mental health assessment report dated the same day 
listed under the history of substance abuse that the veteran 
had used cocaine including 3 or 4 instances of intravenous 
use.  The veteran stated that he had a blood transfusion in 
the military.  In a fifth December 2005 VA mental health 
assessment report dated the same day, the veteran stated that 
his previous cocaine use was the prior day, when he used the 
drug 3 times.

A September 2006 VA liver, gall bladder, and pancreas 
examination report stated that the veteran was diagnosed with 
hepatitis C in 1996 after donating blood.  The veteran stated 
that he received a blood transfusion in the military for a 
knee injury and that he contracted hepatitis C at that time.  
He also stated that he had multiple "needle sticks" during 
military service.  The examiner reviewed the veteran's 
service record and did not find a history of blood 
transfusion or serious knee injury.  The veteran denied any 
intravenous drug use, sexual transmission, or intranasal 
cocaine use.  The assessment was hepatitis C and "[h]istory 
of blood transfusion and needle sticks inconsistent with 
military service record review noting [veteran] had no 
history of same."  The examiner noted "[i]t is my clinical 
impression that his current hepatitis C is not service 
connected . . ."

A June 2007 VA general medical examination report stated that 
the veteran's claims file had been reviewed.  After a review 
of the veteran's history and a physical examination, the 
diagnosis was Hepatitis C, non-disabling.  The examiner 
stated that "[t]his condition did not occur during a period 
of active military service and was not caused by nor made 
worse by active military service.  This condition occ[ur]red 
during a period outside of active military service as per 
review of the [service medical records and claims file.]"

The medical evidence of record does not show that the 
veteran's hepatitis C is related to his active military 
service.  The veteran was not diagnosed with hepatitis C in 
service.  While the veteran has a current diagnosis of 
hepatitis C, there is no medical evidence of record that this 
disorder was diagnosed prior to 1996, approximately 18 years 
after separation from active duty.  See Mense, 1 Vet. App. at 
356.  Additionally, there is no medical evidence relating the 
veteran's hepatitis C to military service.  The only medical 
evidence of record that provides an etiological opinion as to 
the origin of the veteran's cardiovascular disorder are the 
September 2006 VA liver, gall bladder, and pancreas 
examination report and the June 2007 VA general medical 
examination report which stated that the disorder was not 
related to service.

The veteran claims that he received a blood transfusion in 
service for a knee injury.  While the veteran's service 
medical records show treatment of the veteran's left thigh 
and left knee, which is consistent with his statements, there 
is no medical evidence that he received a blood transfusion 
at that time.  In addition, in July 2003 and September 2006, 
the veteran denied intravenous drug use, intranasal drug use, 
and sexual risk factors.  However, medical reports dated in 
December 1998, March 2001, March 2003, July 2003, and 
December 2005 directly contradict these claims and show that 
the veteran reported that he had engaged in intravenous drug 
use, intranasal drug use, and sexual risk factors.  

The veteran's statements alone are not sufficient to prove 
that his hepatitis C is related to military service.  See 
Espiritu, 2 Vet. App. at 495.  As such, there is no medical 
evidence of record that relates the veteran's hepatitis C to 
military service.  Accordingly, service connection for 
hepatitis C is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no medical 
evidence that relates the veteran's hepatitis C to military 
service, the doctrine is not for application.  Gilbert, 1 
Vet. App. 49.

A Permanent and Total Rating for Nonservice-Connected Pension 
Purposes

A pension is available to a veteran who served for 90 days or 
more during a period of war and who is permanently and 
totally disabled due to non-service connected 


disabilities which are not the result of his own willful 
misconduct.  38 U.S.C.A. § 1521(a); 38 C.F.R. § 3.342(a).  
There is total disability when there is present any 
impairment of the mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  
A disability is permanent if the impairment is reasonably 
certain to continue throughout the life of the disabled 
person.  38 C.F.R. § 3.340(b); 38 U.S.C.A. § 1502(a) 
(defining permanent and total disability); Talley v. 
Derwinski, 2 Vet. App. 282, 285 (1992).

Total permanent disability for pension purposes is determined 
under three separate regulations.  Under 38 C.F.R. § 4.15, 
permanent total disability occurs when there is a schedular 
rating total of 100 percent pursuant to the schedule of 
ratings or when one of the following conditions exist: the 
permanent loss of the use of both hands, or of both feet, or 
of one hand and one foot, or of the sight of both eyes, or 
becoming permanently helpless or permanently bedridden.

A total disability evaluation may also be assigned for 
pension purposes where the schedular evaluation is less than 
total, when the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, or if there are two or more disabilities, there shall 
be at least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 4.16(a), 4.17.

If the veteran's disability ratings fail to meet the 
aforementioned percentage standards, a permanent total 
disability rating may still be achieved on a subjective, 
"average person" basis.  Under this standard, if the 
veteran is unemployable due to his disabilities, age, 
education, occupational background and other factors, he may 
be considered permanently and totally disabled for pension 
purposes.  38 C.F.R. §§ 3.321(b)(2), 4.17(b).

A May 1999 VA discharge report stated that the veteran worked 
full time.  In a July 1999 VA outpatient assessment report, 
the veteran stated that he had been employed 


at a restaurant for the previous 5 years, including during 
his first treatment for alcohol addiction in 1996.  He denied 
having lost any jobs "secondary to drinking" and stated 
that he was concerned about his job if he had to go into 
alcohol addiction treatment again.

A March 2001 VA vocational counseling report stated that the 
veteran was unemployed and was interested in finding local 
employment once he was cleared and discharged.  A February 
2003 VA outpatient medical report stated that the veteran had 
a new job as a Certified Nurse Aid.  A March 2003 VA 
psychosocial history report stated that the veteran's longest 
fulltime job was 7 years, 7 months.  His usual or last 
occupation was Certified Nurse Aid.  In the previous 3 years, 
his usual employment pattern was full time employment.  In 
the previous 30 days, he had not been paid for working.

In the April 2003 Application for Compensation and Pension, 
the veteran reported that he was unemployed and had last 
worked in February 2003.  In a May 2003 VA telephone care 
report, the veteran stated that he was unable to work because 
of his physical problems.

A June 2003 VA outpatient medical report stated that the 
veteran worked as an assistant manager at Kentucky Fried 
Chicken (KFC) and enjoyed his work.  A subsequent June 2003 
VA outpatient consultation report stated that the veteran 
worked as a manager at a KFC restaurant.  In a further June 
2003 VA outpatient assessment report, the veteran reported 
that he had worked for 20 years as a machinist for various 
companies from 1980 to 1999.  He reported that he had owned 
his own restaurant from 1980 to 1985 and had been a manager 
for several restaurants before and after that time.  The 
veteran stated that he had worked for 5 years as a kitchen 
manager at a restaurant from 1995 to 2000.  He also stated 
that he had worked under compensated work training (CWT) and 
as a nurses' aid from February 2002 to December 2002.  The 
veteran stated that for the period from February 2002 to May 
2002, he worked at "Medicalodge of Leavenworth" and worked 
as a temporary nurses' aid for 1 year "off and on" for 
"Nurse Finders."  He 


stated that he was hired as an assistant manager for a KFC 
restaurant in May 2003, continued to work there, and planned 
to keep working there.  The veteran stated that he had been 
told he might get to manage another restaurant owned by his 
employer.

In a July 2003 VA outpatient note, the veteran stated that he 
had lost his job as an assistant manager at KFC on June 30, 
2003.  He stated that his employer told him "that he was 
having too many marital problems that interfered with his 
work.  Also there were reports of his drinking at work."  A 
second July 2003 VA outpatient note stated that the veteran 
was unemployed.

In an August 2003 VA outpatient note, the veteran's wife 
stated that the veteran was working as a Certified Nurse Aid.  
In an October 2003 VA outpatient note, the veteran's wife 
stated that he had continued to drink and missed a couple of 
days of work at his new job as a Nurses Aid.  She stated that 
he had recently been "terminated from there."  A subsequent 
October 2003 VA medical report stated that the veteran had 
"attempted several jobs but is unable to maintain them . . . 
in my clinical [judgment], he is unable to hold a job at this 
time."

In a December 2005 VA mental health assessment report, the 
veteran stated that he had been incarcerated for 14 months in 
2000 and 2001 for forgery and theft.  He also stated that he 
had been employed as a part-time cashier at Wendy's for the 
previous year.  The examiner assigned a Global Assessment of 
Functioning (GAF) score of 55 to 60, which contemplates 
moderate psychological, social, and occupational functioning 
symptoms.  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA 
FROM THE DSM-IV, 46-47 (1994) (DSM-IV).

In a May 2006 VA outpatient note, the veteran stated that he 
was willing to work.  He reported that prior to entering 
prison he was working for a fast food restaurant and had been 
offered future employment opportunities with that particular 
restaurant.

In a June 2006 VA outpatient note, the veteran stated that he 
might want to return to his job at Wendy's "which they are 
willing to do."  A subsequent June 2006 VA discharge report 
stated that the veteran was being transferred to the Nursing 
Home Care Unit (NHCU) on June 23, 2006 for monitoring and 
stabilization.

A July 2006 Kansas Department of Labor report stated that the 
veteran became unable to work on May 10, 2006 due to a 
cervical neck fracture.  The report stated that it was 
uncertain when the veteran would be expected to return to 
full-time work, but that he would be able to return to full 
time work in his customary occupation.  The report stated 
that the veteran would not be able to perform full time work 
in another occupation.

In a July 2006 Improved Pension Eligibility Verification 
Report, the veteran reported that he was a patient in a 
nursing home.  He reported that he had been employed from 
January 1, 2005 to December 21, 2005 and that his employment 
ended when he began to serve a 5 month jail sentence.  An 
August 2006 letter from the veteran stated that he was a 
patient at a VA nursing home for rehabilitation of a broken 
neck.

An August 2006 VA outpatient orthopedics note stated that the 
veteran's cervical spine x-rays showed no instability on 
flexion or extension films.  The note stated that discomfort 
had improved and was then rated at 4, on a scale from 1 to 
10.  The veteran's sterno-occipital mandibular immobilizer 
was removed.  The examiner stated that the veteran "can 
return to his fast food job if he likes - it does not involve 
overhead lifting at all."

A September 2006 VA outpatient note stated that the veteran 
was ready for discharge from the NHCU.  The note stated that 
the veteran had been "cleared for employment" by a 
physician.  The veteran reported that he was interested in 
returning to a VA domiciliary and seeking his former 
assistant manager position at Wendy's.

A September 2006 VA mental disorders examination report 
conducted the next day stated that the veteran was imprisoned 
from December 28, 2005 through the end of May 2006 "on 
charges that he assaulted his stepson."  The report noted 
that he fell 


from a prison bunk on May 10, 2006 and fractured his first 
cervical vertebra.  The veteran reported that prior to his 
imprisonment he had worked at Wendy's for 18 months in a 
management position and prior to that had worked as a 
certified nursing assistant.  The report diagnosed multiple 
psychological disorders.  The examiner assigned a GAF score 
of 58, which contemplates moderate psychological, social, and 
occupational functioning symptoms.  See DSM-IV, 46-47.  The 
examiner stated that

[g]iven his physical problems with the 
concomitant emotional problems, it is 
more likely than not that he would be 
unable to be fully gainfully employed.  
It is unlikely that any employer would be 
willing to offer a job to someone with 
his orthopedic and cardiac history, given 
further his emotional problems.

In a September 2006 VA outpatient report, the veteran stated 
that "he is a certified nursing assistant and is seeking a 
job in the NHCU as a CWT worker.  [A physician] pointed out 
some of the work in the [nursing home] may require heavier 
lifting than he may anticipate.  [He] is aware of his 
limitations, but is anxious to work."  

A September 2006 VA respiratory examination report assessed 
COPD and other respiratory disorders.  The examiner stated 
that the veteran had "[n]o job restrictions based on current 
information.  Can do sedentary work."

In a September 2006 VA liver, gall bladder, and pancreas 
examination report, the examiner stated that "[i]t is my 
clinical impression that [the veteran's] current hepatitis C 
. . . would not impede employability."

In a September 2006 VA heart examination report, the veteran 
stated that he could golf with a cart and do social dancing.  
The report stated that the veteran could do light work.  The 
examiner stated that the veteran "is able to do sedentary 
work as 


regarding his coronary artery disease.  He has previously 
worked at Wendy's restaurants behind the counter and did 
well, and he can do same type of work."

A September 2006 VA general medical examination report stated 
that the veteran was residing in a nursing home for pain 
control related to a C1 burst fracture.  The report also 
stated that the veteran had a history of alcoholism and 
falling and "needs keeping an eye on at this time."  The 
examiner stated that with the veteran's cardiovascular 
disorder, chronic obstructive pulmonary disease, hepatitis C, 
chronic anxiety, chronic depression, and bipolar disorder, 
"he is able to do light sedentary work for gainful 
employment individually or collectively."  An October 2006 
VA outpatient report indicated that the veteran continued to 
reside in the NHCU.

A June 2007 VA general medical examination report listed the 
veteran's address, which was located in a residential area 
unrelated to the NHCU.  The veteran reported the hadn't 
worked since being discharged from medical care, but the 
veteran then stated that he was supposed to start part-time 
work of approximately 22 hours per week that same day.  After 
a review of the veteran's history and a physical examination, 
the examiner stated that "[t]here is no medical evidence to 
conclude that the veteran is permanently and totally 
disabled.  There are no conditions identified that would 
preclude substantially and gainful sedentary employment in 
view of all pathology, without regard to age."

A June 2006 VA spine examination report stated that the 
veteran was employed as a gas station attendant.  The report 
stated that the veteran was able to perform his job duties 
and had not missed work.

A June 2006 VA mental disorders examination report stated 
that the veteran had left the NHCU.  After a review of the 
veteran's history and a mental status examination, the 
examiner stated that 

[p]er the physical examination, the 
[veteran] should not be disqualified from 
sedentary activities.  His mood disorder 
is not so debilitating that he would be 
rendered 


totally and permanently unemployable due 
to emotional problems alone.  However, he 
is waiting to hear whether he will have 
neurosurgery.  If indeed he has surgery 
on his cervical spine, it is extremely 
unlikely that he would be able to work 
for several months and would be 
considered temporarily but not totally 
unemployable at that time.  If, on the 
other hand, it is decided that he does 
not need surgery nor would benefit from 
it, then it is likely that he could be 
employed at a sedentary job.  This 
decision will have to wait until he is 
fully medically cleared by Neurology and 
Neurosurgery; until such clearance 
occurs, it is unlikely that any employer 
would risk hiring him, given his history 
of cardiac problems as well as his 
cervical vertebra problems.

Initially, the Board notes that the veteran was born on 
November 25, 1953.  Accordingly, the veteran does not satisfy 
the age requirement of 38 C.F.R. § 3.3(a)(3)(vi).  As such, 
the veteran may only qualify for an "improved" pension if 
he is found to be permanently and totally disabled from 
nonservice-connected disability not due to his own willful 
misconduct.

In regard to 38 C.F.R. §§ 4.16, 4.17, the veteran's 
disabilities are currently evaluated as bipolar disorder with 
depression and anxiety, rated as 30 percent disabling; 
coronary artery disease, rated as 10 percent disabling; 
chronic obstructive pulmonary disease, rated as 10 percent 
disabling; degenerative joint disease, rated as 10 percent 
disabling; Hepatitis C, rated as noncompensable; cervical 
spine sprain with residuals of fracture, rated as 
noncompensable; sleep apnea, rated as noncompensable; benign 
prostate hypertrophy, rated as noncompensable; and ulnar 
neuropathy, rated as noncompensable.  The veteran's combined 
disability rating is 50 percent.  Therefore, the percentage 
criteria of 38 C.F.R. §§ 4.16, 4.17 have not been met and the 
veteran is not considered unemployable by those provisions.

Additionally, none of the veteran's disabilities have 
resulted in the permanent loss of the use of the veteran's 
hands, feet, or eyes.  Thus, a pension is not warranted under 
the criteria set forth in 38 C.F.R. § 4.15.  Finally, there 
are not factors present in this case which would warrant 
consideration of entitlement on an extraschedular basis.  38 
C.F.R. § 3.321(b)(2).  As previously mentioned, the veteran 
is 52 years old, he completed one year of college, and has 
held various jobs.

The only medical evidence of record that indicates that the 
veteran is unemployable is the October 2003 VA outpatient 
note, the September 2006 VA mental disorders examination 
report, and the June 2006 VA mental disorders examination 
report.  While the October 2003 note stated that the veteran 
was "unable to hold a job at this time," subsequent 
evidence indicates that the veteran maintained steady 
employment for at least 1 year prior to being incarcerated.  
Accordingly, the October 2003 VA outpatient note is not 
competent evidence of unemployability, only that the veteran 
was unemployed at that time.

The September 2006 VA mental disorders examination report 
stated that the combination of the veteran's physical and 
emotional problems would make it "more likely than not that 
he would be unable to be fully gainfully employed."  
However, the Board notes that the veteran was able to 
maintain employment prior to incarceration in December 2005, 
despite having multiple medical conditions.  Indeed, the 
medical evidence shows that the only additional medical 
condition which the veteran incurred subsequent to leaving 
Wendy's in December 2005 was the cervical spine injury.  The 
August 2006 VA outpatient orthopedics note stated that this 
injury had improved and the veteran could return to work.  In 
addition, 4 other September 2006 VA medical examination 
reports stated that the veteran's physical disorders did not 
render him unemployable.  Furthermore, the veteran's GAF 
score remained consistent in December 2005 and September 
2006, indicating that the symptoms of the veteran's mental 
health disorders had not increased in severity since his 
previous period of employment.  The veteran has repeatedly 
stated that he had been offered employment at Wendy's 
subsequent to incarceration.  Finally, and most crucially, 
the veteran himself stated that he was employed in June 2007 
as a gas station attendant.  This very act of being employed 
conclusively refutes any contention that the veteran was 
unable to be fully gainfully employed.  


Accordingly, the September 2006 VA mental disorders 
examination report is not competent evidence of 
unemployability.

Finally, the June 2006 VA mental disorders examination report 
stated that the veteran might have back surgery in the 
future, which would result in temporary unemployment, and 
that it would be unlikely that he would be hired prior to a 
decision being made on whether or not to conduct the surgery.  
Even under the worst case scenario described by the examiner, 
the veteran would only be considered unemployable until 
either (1) a decision was made that he should not undergo 
surgery or (2) his period of recovery from surgery was 
completed.  As such, the June 2006 VA mental disorders 
examination report only shows that the veteran may 
theoretically experience a period of temporary 
unemployability, not permanent unemployability.

As such, there is no competent medical evidence that the 
veteran is unemployable for VA purposes.  The Board 
emphasizes that the veteran was able to maintain employment 
for at least 1 year prior to December 2005.  At that time, he 
ceased working due to incarceration and has remained 
unemployed due to a cervical spine injury sustained during 
incarceration.  The veteran was not fired from his position, 
and by his own reports he has been offered the option to 
resume the same line of work.  With the exception of his 
cervical spine disability, the veteran's objective findings 
from the physical and mental examinations do not show that 
his disabilities are any worse now than they were when he was 
employed.  Though the cervical spine disability prevented the 
veteran from working after being released from incarceration, 
the medical evidence shows that this injury ceased to 
prohibit employment in August 2006.  Furthermore, the most 
recent medical evidence of record shows that the veteran is 
currently employed part-time.  Accordingly, the Board finds 
that the veteran is employable and thus does not meet the 
requirements of 38 C.F.R. § 3.321.

The veteran's statements alone are not sufficient to prove 
that he is unemployable for VA purposes.  Espiritu, 2 Vet. 
App. at 495; Grottveit, 5 Vet. App. at 93.  As 


such, there is no competent evidence of record that the 
veteran is permanently and totally disabled for VA purposes.  
Accordingly, a permanent and total rating for 
nonservice-connected pension purposes is not warranted.

Finally, the Board notes that in a January 2008 letter, the 
veteran's representative states that the issue of entitlement 
to a permanent and total rating for nonservice-connected 
pension purposes should be remanded in accordance with the 
holding of Stegall v. West, 11 Vet. App. 268 (1998), for 
failure to comply with a previous remand.  Specifically, the 
veteran's representative states that the June  2007 VA mental 
disorders examination report did not meet the Board's March 
2007 requirements for an examination, as the veteran's claims 
file was not available for review by the examiner.  In this 
regard, the examination report specifically states that 
"[i]t should be noted that [the veteran's] computerized 
medical record was reviewed at some length and that no claims 
file was available; his claims file was reviewed at this last 
compensation and pension examination."  While the veteran's 
representative is correct in stating that the veteran's 
claims file was not reviewed in conjunction with this 
examination, the evidence of record shows that the examiner 
who conducted the June 2007 VA mental disorders examination 
report was the same person who conducted the September 2006 
VA mental disorders examination report.  The veteran's claims 
file was available and reviewed at the time of this earlier 
exam, as noted in that report and again in the June 2007 
report.  Accordingly, the examiner already had knowledge of 
all relevant materials which were associated with the claims 
file prior to the September 2006 VA mental disorders 
examination report.  In addition, the only relevant evidence 
of record associated with the claims file since the September 
2006 VA mental disorders examination report are computerized 
VA medical records.  The examiner who conducted the June 2007 
VA mental disorders examination report specifically stated 
that these records were reviewed.  As such, the evidence of 
record shows that the examiner who conducted the June 2007 VA 
mental disorders examination report had reviewed all evidence 
relevant to the veteran's claim at the time of the 
examination.  Accordingly, the examination properly complied 
with the March 2007 Board remand, even though the claims file 
was not available fore review at that time.  See D'Airies v. 
Peake, No. 501-1468 (U.S. Vet. App. April 8, 2008).

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert, 1 Vet. App. 49.


ORDER

Service connection for a cardiovascular disorder, to include 
coronary artery disease, is denied.

Service connection for hepatitis C is denied.

A permanent and total rating for nonservice-connected pension 
is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


